Case 6:18-cr-00273-DDD-PJH Document 43 Filed 06/23/20 Page 1 of1PagelD#: 109

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:18-CR-00273-01
VERSUS JUDGE DRELL
GENE WILLIAMS ITI (01) MAGISTRATE JUDGE HANNA
ORDER

After review of Defendant’s Motion to Amend Sentence (Doc. 42) now pending before
this court, it is hereby

ORDERED that defendant’s motion is DENIED. The sentence imposed by this court shall
run consecutive to any sentences arising from defendant’s 2018 state court convictions. There is
no constitutional right to have sentences imposed by state and federal courts run concurrently.
Setser v. U.S., 566 U.S. 231 (2012); United States v. Dovalina, 711 F.2d 737, 739 (5" Cir. 1983);
U.S.S.G. §5G1.3; La. C. Crim. P. Arts. 833, 883.1. Further, there is no evidence before the court
to suggest that the state and federal convictions arose from the same facts or events, a factor that
might weigh in favor of concurrent sentences in such cases.

wD
THUS DONE AND SIGNED at Alexandria, Louisiana this oe day of June, 2020

  

Sy

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
 

 
